ORDER
This matter came before the Supreme Court on January 25, 1994, pursuant to an order directing the plaintiff, Darlene E. Cobb, to show cause why her appeal of a Family Court order should not be summarily decided. That order directed the defendant, Bruce Cobb, to pay the amount of $5,000 over a twelve-month period to counsel who represented the plaintiff in her motion that sought sole custody of the parties’ two minor children, child support and counsel fees.
After hearing the arguments of counsel and after reviewing their memoranda, we are of the opinion that cause has not been shown.
In the instant appeal on the sole issue of attorney fees, plaintiff argued that the award was insufficient, based on evidence that supported an award of $9,156 in fees.
The Family Court Master determined the award after reviewing defendant’s salary, his ability to borrow money in light of his delinquency on his mortgage payments, and his inability to meet his financial obligations. The parties do not disagree that plaintiffs attorney was entitled to his fee of $9,156. However, before an award is warranted, there must be a finding that “the husband has sufficient ability to pay such fees and that the wife has insufficient assets available for that purpose.” Tarro v. Tarro, 485 A.2d 558, 564 (R.I.1984). Although the Master did not specifically incorporate the elements enumerated in G.L.1956 (1988 Reenactment) § 15-5-16 in determining the amount of counsel fees, we are of the opinion that evidence sufficient to support the ruling was *1333presented. Consequently, we deny and dismiss the appeal and affirm the order of the Family Court.